Title: To James Madison from James Simpson, 28 September 1802
From: Simpson, James
To: Madison, James


					
						No. 51.
						Sir
						Tangier 28th. Septr. 1802.
					
					The Boston Frigate having brought to off this Bay on the 9th. Inst. bound home, I availed of 

that opportunity to forward duplicate of No. 49.  Its original had already been sent by way of Lisbon, 

and triplicate was enclosed to Mr. Gavino on the 10th.  With each of those I had the honour of 

transmitting copy of my Letter to the Minister dated the first of this Month.  I have now the pleasure of 

sending translation of the answer he has given, which tho’ fraught with extraneous matter the essence 

of it amounts to a confession that they have not been able to offer any thing farther, in support of the 

claims they had attempted to set up.
					It will no doubt appear strange to you that he now denies having written the former Letter by 

His Majestys Command.  Such inconsistencies are not unfrequent with those Gentlemen; on the present 

occasion the contradiction being favourable to us, we shall the more readily excuse him.  It is now 

evident to me, that the sole drift of the Letter of the 6th. August was to find out what we had to offer 

against their pretensions, and I fully hope they have met me so well prepared for them, that they will 

not readily come forward again with such.
					Its my intention to be very concise in my answer to the Minister, but I conceive it will be 

highly proper to transmit to him a copy of Muley Solimans Ratification of the Treaty made with his 

Father for I much doubt if they have it, and also in order that he may see it is not a word spoken by His 

Majesty “we bear in mind;” but his formal Act under his Imperial Seal.  I shall likewise set him to rights 

with respect to his Idea of no attentions having been paid the Emperor for eight years, whereas it is 

little more than half that time since I delivered him a Present at Meguinez, in the name of The United 

States.  By my No. 35 you will see the late Bashaw Hackmawy had been taught to think so, which taken 

with the present assertion proves how little his Majestys present Ministers are acquainted with what 

passed during Ben Ottomans Administration.  Sidy Mohammed Selawy pretends having rendered 

essential Service.  That perhaps may not have been precisely the case, but I am well satisfied he might 

have done us harm.
					On such occasions it is not less necessary to shew our generosity in this Country to the 

Minister, than to reward actual Services done; notwithstanding all his disinterested professions I can see 

he expects a Present & to secure a continuance of his Friendship,  it must be given.  His Majestys Order 

for the two Men at Tarudaunt being sent up to Mogador & permitted to embark there, has been 

received, and will be transmitted by first Courier offers for the Southward.  The Emperours Frigate 

sailed from Larach last Month put in here on Saturday for Water.  It appears by Certificates of good 

usage the Captain has, that he visited several Americans on his Cruize; he has not taken any Prize.  

After many ineffectual applications in the Emperors name during a period of seven Months, for 

Passports for the Tripoline Ship at Gibraltar, a document under his Seal has at last been transmitted 

asserting the Vessel to be his, and demanding from all the Consuls here Passports for her as such, in 

terms so positive as to leave no room for farther procrastination, and of consequence they have been 

granted.  With this I enclose a Sheet containing translation of the paper sent to the Consuls, and copy 

of the Passport I have found myself under the necessity of granting; or take the consequences of the 

only alternative, that of contesting what His Majesty asserted: this I fully hope His Excelly. The President 

will be satisfied is a matter I could not attempt without hazarding the Emperours severest resentment; 

and without the most distant hope of bettering the busyness, as he certainly would not be brought to 

Retract what he has so solemnly said.  Yesterday I transmitted to Captain Campbell of the Adams copies 

of those papers for his guidance, in case he should not see cause to attach that degree of Credence to 

the Emperours declaration; my situation appeared to compell me to yield it.
					In consequence of some disturbances in the Neighborhood of Morocco, His Majesty intends 

setting out from Meguinez for that City in a few days, with a considerable Body of Troops.  Mr. Gavino 

sent me an Express Boat on Saturday with advice of the approach of the New York Frigate with the Gun 

Carriages, under an Idea that early intelligence on that subject might have been Interesting.
					No. 50 was sent in Triplicate 14th. Inst. to Gibraltar, as served only to advise my having taken 

the liberty of drawing a Bill on you that day to order of Mr. Edward Humphrey, payable thirty days after 

presentation for Two thousand dollars on Account of Sallary, making in all Ten thousand I shall then 

have received on that Account, since my holding the Consulate of Morocco.  I have the honour to be 

with the highest Respect and esteem Sir Your Most Obedient and Most Humble Servant
					
						James Simpson
					
				 
   The preceding is the full transcription of a document that was previously abstracted
        in The Papers of James Madison, Secretary of State series. 
        The original abstract contains additional annotation and source information.

   Go to the original abstract
